Citation Nr: 1510350	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to Type II diabetes mellitus.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has erectile dysfunction that was caused by his service-connected Type II diabetes mellitus.  The Board finds that additional development is necessary prior to appellate review.

In July 2013, a VA examiner found that the Veteran's erectile dysfunction was less likely than not caused by his diabetes.  He explained that, although Type II diabetes mellitus can cause vascular changes that lead to erectile dysfunction, it was unlikely that such changes were the culprit in this instance, because there was no evidence of diabetes-induced vascular changes in the Veteran's other body systems.  However, the examiner did not address the question of whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes.  As secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, an additional opinion that includes a discussion of whether the Veteran's erectile dysfunction has been aggravated by his Type II diabetes mellitus must be obtained.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, the Veteran has indicated during VA treatment that he receives ongoing primary care from a private physician.  The record includes a prescription for Viagra written by that physician in March 2011, as well as an October 2012 letter submitted by the physician in which he states that the Veteran has erectile dysfunction secondary to Type II diabetes mellitus, with no additional explanation.  As an attempt to obtain treatment records from that physician has not been made, such should be accomplished on remand.  Updated VA treatment records should also be obtained.

Finally, as the Veteran's claim of entitlement to special monthly compensation based on loss of use of a creative organ is inextricably intertwined with his claim for service connection for erectile dysfunction, that claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the name of his private primary care physician and the address of the physician's treatment facility.  After securing the necessary release, request the Veteran's treatment records from that facility.

In addition, obtain relevant VA treatment records from June 2013 to the present.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Then, send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected Type II diabetes mellitus?  Please explain why or why not.

(b) If the Veteran's erectile dysfunction was not caused by his service-connected Type II diabetes mellitus, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his Type II diabetes mellitus?  Please explain why or why not.  If the physician finds that the Veteran's erectile dysfunction has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the erectile dysfunction.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




